UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-2161



RAJ BHARADWAJA,

                                              Plaintiff - Appellant,

          versus


MARTIN O’MALLEY, Individually and as The Mayor
of   Baltimore  City;       CITY    OF BALTIMORE;
BALTIMORE CITY HOUSING AUTHORITY; DEPARTMENT
OF HOUSING AND COMMUNITY DEVELOPMENT; DORREYA
ELMENSHAWY,      I n d i v i d ually   and     as
officer/employee of Baltimore City Department;
JOHN DOE, 1-5; JANE DOE, 1-5,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:04-cv-03826-RDB)


Submitted:   May 2, 2007                      Decided:   June 1, 2007


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael P. Coyle, THE LAW OFFICES OF MICHAEL P. COYLE, Columbia,
Maryland, for Appellant. Karen Stakem Hornig, Chief Legal Counsel,
George A. Nilson, City Solicitor, William R. Phelan, Jr., Principal
Counsel, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Raj    Bharadwaja   brought    this   action   against    Martin

O’Malley, individually and as the Mayor of Baltimore City, the City

of   Baltimore,   and   several   other   governmental    and   individual

defendants, alleging claims of wrongful discharge, defamation,

civil conspiracy and a claim of retaliation in violation of Title

VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e

to 2000e-17 (2000).       We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. See Bharadwaja v. O’Malley, No. 1:04-cv-03826-

RDB (D. Md. filed Sept. 27, 2006; entered Sept. 28, 2006).               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                  - 2 -